DETAILED ACTION
Claims 1-13 and 21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Otila Gabor on June 10, 2022.
The application has been amended as follows: 
Claim 15-20.  Cancel.
Claim 21.  A method for manufacturing a zoom optical system comprising, in order from an object: 
a first lens group having a positive refractive power; 
10a second lens group having a negative refractive power; 
a third lens group having a positive refractive power; and 
a subsequent lens group, wherein the method comprises: 
arranging the lens groups in a lens barrel such that, upon zooming, a distance between the first lens group and the second lens group changes, a distance between the second lens group and the third lens group changes, and a distance between the third lens group and the subsequent lens group changes, and 
configuring the subsequent lens group to include a focusing lens group that moves upon focusing, the focusing lens group being the most object side lens group in the subsequent lens group, 
the method further comprises: 

configuring the subsequent lens group to include, in order from the object, a fourth lens group having a negative refractive power and a fifth lens group having a positive refractive power, 
11arranging the lens groups in the lens barrel such that, upon zooming, the first to the fifth lens groups each move along an optical axis, and satisfying following conditional expressions,  
3.70 < f1/(-f2) < 4.80 
3.20 < f1/f3 < 4.60
where f1: a focal length of the first lens group, 
f2: a focal length of the second lens group, and 
f3: a focal length of the third lens group
























Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 21 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom optical system or the method for manufacturing said zoom optical system as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of May 19, 2022 pages 14-23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
In the art of zoom lenses a groups are counted as consecutive sets of one or more lenses that remain fixed or move in unison, e.g., distances between lenses are constant within a group whereas distances between groups are variable during zooming.  Further, lens groups having two or more separate subgroups with a variable spacing are counted as multiple groups.  The specification/claims uses the term “group” in three distinct ways.   The first way is to indicate an enumerated lens group, e.g. a “first lens group,” i.e. G1.  The second way is to include one or two groups, e.g. “subsequent group,” i.e. GR, including (sub)lens groups G4 and G5.  The third way is to indicate one or more lenses used for focusing but not necessarily having a variable distance with other lenses during zooming, e.g. a “focusing lens group,” i.e. G4, in figures 1, 6, 11, 21 & 26 is both a lens group and a set of lenses moved for focusing, i.e. a focusing lens group while in figure 16 only the first two lenses in lens group G4 are a “focusing lens group” but not a lens group as commonly understood in the art.  
In the instant application a “lens group” is interpreted as a set of consecutive lenses and/or a single lens.  Further there is no implied requirement for the space between lens groups to change at any time.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation in light of the specification as is required be the MPEP §2111.

The examiner’s amendment was required to avoid rejections under 112(a) and 102, and otherwise place the application in condition for allowance.  See co-filed interview summary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogata et al. 2012/0019931, of record, which discloses a zoom optical system (title e.g. example 1-2 figure 3) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group (e.g. G4) comprising at least two lens groups (paragraph [0263] e.g. the positive lens & the negative lens), wherein upon zooming, the second lens group moves along an optical axis (paragraph [0264] “first, second, third and fourth lens groups G1, G2, G3 and G4 move independently for zooming operation”), and a distance between the first lens group and the second lens group changes (see figure 3), a distance between the second lens group and the third lens group changes (see figure 3), and a distance between the third lens group and the subsequent lens group changes (see figure 3), the subsequent lens group comprises a focusing lens group (e.g. G4) that moves upon focusing (abstract & paragraph [0264] “upon focusing … the fourth lens group moves”), the focusing lens group being the most object side lens group in the subsequent lens group (see figure 3), and following conditional expressions are satisfied, 4.182 ≤ f1/f3 < 4.80 (using the values in paragraph [0273] f1/f3=4.45) and 0.84 < (-f2)/f3 < 1.20 (using the values in paragraph [0273] (-f2)/f3=0.98); and a zoom optical system (title e.g. example 1-1 figure 2) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group (e.g. G4) comprising at least two lens groups (paragraph [0253] e.g. the positive lens & the negative lens), wherein upon zooming, the first lens group moves along an optical axis (paragraph [0254] “first, second, third and fourth lens groups G1, G2, G3 and G4 move independently for zooming operation”), and a distance between the first lens group and the second lens group changes (see figure 2), a distance between the second lens group and the third lens group changes (see figure 2), and a distance between the third lens group and the subsequent lens group changes (see figure 2), the subsequent lens group comprises a focusing lens group (e.g. G4) that moves upon focusing (abstract & paragraph [0264] “upon focusing … the fourth lens group moves”), the focusing lens group being the most object side lens group in the subsequent lens group (see figure 3), the focusing lens group (e.g. G4) comprises at least one lens having a positive refractive power and at least one lens having a negative refractive power (paragraph [0253] “G4 is made up of a positive meniscus lens … and a negative lens”), and a following conditional expression is satisfied, 0.242 ≤ (-fF)/f1 < 0.29 (using the values in paragraph [0272] (-fF)/f1=0.279); and a zoom optical system (title e.g. example 1-2 figure 3) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group (abstract e.g. G4) comprising at least two lens groups (paragraph [0263] e.g. the positive lens & the negative lens), wherein upon zooming, a distance between the first lens group and the second lens group changes (see figure 3), a distance between the second lens group and the third lens group changes (see figure 3), and a distance between the third lens group and the subsequent lens group changes (see figure 3), the subsequent lens group comprises a focusing lens group (e.g. G4) that moves upon focusing (abstract & paragraph [0264] “upon focusing … the fourth lens group moves”), the focusing lens group being the most object side lens group in the subsequent lens group (see figure 3), the focusing lens group comprises at least one lens having a positive refractive power and at least one lens having a negative refractive power (paragraph [0253] “G4 is made up of a positive meniscus lens … and a negative lens”), and a following conditional expression is satisfied, 0.84 < (-f2)/f3 ≤ 1.06 (using the values in paragraph [0273] (-f2)/f3=0.979).  However, Ogata fails to disclose the zoom lens of claim 1 since it at least fails to have the fourth and fifth lens groups each moving upon zooming.
Yoneyama 2011/0157719, of record, which discloses a zoom optical system (title e.g. example 2 see figure 3) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group  (e.g. combination of G4-2 & G4-3) comprising at least two lens groups (e.g. G4-2 & G4-3), wherein upon zooming, the first lens group moves along an optical axis (see figure 3), and a distance between the first lens group and the second lens group changes (abstract see figure 3), a distance between the second lens group and the third lens group changes (abstract see figure 3), and a distance between the third lens group and the subsequent lens group changes (abstract see figure 3), the subsequent lens group (e.g. G4-2 & G4-3) comprises a focusing lens group (e.g. G4-2) that moves upon focusing (abstract & paragraph [0008] “group G4-2 … is moved along an optical axis to perform focusing”), the focusing lens group being the most object side lens group in the subsequent lens group (see figure 3), the focusing lens group comprises at least one lens having a positive refractive power and at least one lens having a negative refractive power (paragraph [0009] “group G4-2 … may include a first lens having a positive refractive power, and a second lens having a negative refractive power” figure 3), and a following conditional expression is satisfied, 0.242 ≤ (-fF)/f1 < 0.29 (using the values in paragraph [0060] (-fF)/f1=0.26); and a zoom optical system (title e.g. examples 2-4 see figures 3, 5 & 7) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group (e.g. combination of G4-2 & G4-3) comprising at least two lens groups (e.g. G4-2 & G4-3), wherein upon zooming, a distance between the first lens group and the second lens group changes (abstract see figures 3, 5 & 7), a distance between the second lens group and the third lens group changes (abstract see figures 3, 5 & 7), and a distance between the third lens group and the subsequent lens group changes (abstract see figures 3, 5 & 7), the subsequent lens group (e.g. G4-2 & G4-3) comprises a focusing lens group (e.g. G4-2) that moves upon focusing (abstract & paragraph [0008] “group G4-2 … is moved along an optical axis to perform focusing”), the focusing lens group being the most object side lens group in the subsequent lens group (see figures 3, 5 & 7), the focusing lens group comprises at least one lens having a positive refractive power and at least one lens having a negative refractive power  (paragraph [0009] “group G4-2 … may include a first lens having a positive refractive power, and a second lens having a negative refractive power” figures 3, 5 & 7), and a following conditional expression is satisfied, 0.84 < (-f2)/f3 ≤ 1.06 (using the values in paragraphs [0060, 0064 & 0068] (-f2)/f3=0.86, 0.856 & 0.843, respectively).  However, Yoneyama fails to disclose the zoom lens of claim 1 since it at least fails to have the fourth and fifth lens groups each moving upon zooming.
Hagiwara US Patent Application Publication 2014/0333821, of record, which discloses a zoom optical system (title, e.g. examples 1-4 see figure 1, 4, 7 & 10) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. B1); a second lens group having a negative refractive power (abstract e.g. B2); a third lens group having a positive refractive power (abstract e.g. B3); and a subsequent lens group (abstract e.g. LR) comprising at least two lens groups (e.g. B4a, B4b and/or B5), wherein upon zooming, a distance between the first lens group and the second lens group changes (see figure 1, 4, 7 & 10), a distance between the second lens group and the third lens group changes (see figure 1, 4, 7 & 10), and a distance between the third lens group and the subsequent lens group changes (see figure 1, 4, 7 & 10), the subsequent lens group comprises a focusing lens group (e.g. B4a) that moves upon focusing (see figure 1, 4, 7 & 10), the focusing lens group being the most object side lens group in the subsequent lens group (see figure 1, 4, 7 & 10), the focusing lens group (e.g. B4a) comprises at least one lens having a positive refractive power (using the values in paragraphs [0076-80] examples 1-4 B4a includes a lens w/ f=32.4, 31.9, 33.3 & 21.0, respectively) and at least one lens having a negative refractive power (using the values in paragraphs [0076-80] examples 1-4 B4a includes a lens w/ f=-17.0, -17.0, -15.2 & -12.2, respectively), and a following conditional expression is satisfied, 0.84 < (-f2)/f3 ≤ 1.06 (using the values in paragraphs [0076-80] examples 1-4 (-f2)/f3=0.842, 0.877, 0.861 & 0.857, respectively).  However, Hagiwara fails to disclose the zoom lens of claim 1 since it at least fails to have the first to fifth lens groups each moving upon zooming.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          June 10, 2022